Citation Nr: 1146364	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. L. 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).   

In February 2009, the Veteran appeared at a hearing before a Decision Review Hearing Officer in lieu of a hearing before the Board.  A transcript of the hearing is in the Veteran's file. 

The claims are REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND 

VA records show that in January 2007 the Veteran described the gradual onset of bilateral hearing loss.  In June 2007, the Veteran stated that tinnitus developed years after service, and a VA physician stated that it was more likely than not that bilateral hearing loss and tinnitus were related to the Veteran's duties in the Air Force as an air policeman, including plane security on a flight line and the test firing of small arms.  A mere conclusion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

On VA audiological examination in January 2008, the VA audiologist noted the absence of complaints of hearing loss and tinnitus in the service treatment records or in the medical records for a "reasonable time" after service.  




The VA audiologist then expressed the opinion that based on the Veteran's normal hearing at service entry and separation, the lack of any evidence of a complaint of or diagnosis of hearing loss in service, and the lack of any evidence of such after within a "reasonable time post active duty", any hearing loss that may exist was less likely than not caused by or related to military noise exposure.  In regard to tinnitus, the VA audiologist stated that there was no evidence of a complaint of or diagnosis of tinnitus in service or within a "reasonable time post service" and that any tinnitus that may exist was less likely as not caused by or related to military noise exposure.

The probative value of a medical opinion includes whether the opinion is based upon sufficient facts, and whether the opinion is the product of reliable principles applied to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion). 

Whereas here there remains a question of whether the conclusion reached in the opinion is the product of reliable principles applied to the facts of the case, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an audiologist, who has not previously examined the Veteran to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent),


that any current, post-service hearing loss disability or tinnitus or both are related to noise exposure in service? 

In formulating an opinion, the VA audiologist is asked to review the medical literature about delayed onset of hearing loss or tinnitus, following noise exposure, as an accepted principle in audiology and, if so, what are the temporal guidelines for delayed onset of hearing loss or tinnitus, following noise exposure. 

The VA audiologist is also asked to consider the following significant facts as determined by the Board based on the procurable and assembled date:

The Veteran was born in 1947.  The Veteran's period of active duty was from September 1966 to September 1970.  He served as an air policeman in the United States Air Force, which included plane security on different aircraft, including B-52 bombers, on a flight line and the test firing of small arms.  

In service, on entrance examination, the audiometric findings (converted to ISO standards in parenthesis) of the puretone decibel levels were:

15 (30), 0 (10), 0 (10), and 5 (10) in the right ear and 15 (30), 15 (25), 15 (25), and 5 (10) in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  

On an audiogram June 1970, which noted that the Veteran had noise exposure to small arms fire, the audiometric findings in ISO units of the puretone decibel levels were:

30, 25, 15, 25, 25, and 35 in the right ear and 30, 20, 15, 15, 20 and 30 in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  

On separation examination the audiometric findings in ISO units of the puretone decibel levels were: 

10, 10, 10, 10, 10, and 10 in the right ear and 10, 10, 10, 10, 10 and 10 in the left ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  The Veteran denied a history of ear trouble.  

After service, VA records show that in January 2007 the Veteran described the gradual onset of bilateral hearing loss.  In June 2007, the Veteran stated that tinnitus developed years after service.

On VA audiological examination in January 2008, the VA audiologist expressed the opinion that based on the Veteran's normal hearing at service entry and separation, the lack of any evidence of a complaint of or diagnosis of hearing loss or tinnitus in service, and the lack of any evidence of such after within a "reasonable time post active duty," any hearing loss or tinnitus that may exist was less likely than not caused by or related to military noise exposure. 

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  



The Veteran's statements about noise exposure in service are also credibile.  He is also competent to describe impaired hearing and tinnitus after service.  

If after a review of the medical literature, the applicable audiological principles, and the significant facts as determined by the Board, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability or tinnitus, please identify the other potential causes based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability or tinnitus and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature.  

2.  After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).










Department of Veterans Affairs


